  

i ean
fad BD
i elo
es] Panty?
iS Ee ES hee

NOV 2 1 2019
IN THE UNITED STATES DISTRICT COURT clerk. US District Court
FOR THE DISTRICT OF MONTANA District Of Montana

Billings

BILLINGS DIVISION

L.B., individually and on behalf of Cause No. CV 18-74-BLG-SPW-TJC
D.B., a minor,

Plaintiffs,
VS. ORDER

UNITED STATES OF AMERICA,
BUREAU OF INDIAN AFFAIRS
and DANA BULLCOMING, agent
of the Bureau of Indian Affairs sued
in his individual capacity,

Defendants.

 

 

Upon the Plaintiffs Unopposed Motion to Dismiss D.B. Without Prejudice
(Doc. 78), and for good cause appearing,

IT IS HEREBY ORDERED that Plaintiff D.B.’s claims are DISMISSED
WITHOUT PREJUDICE.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 21st day of November, 2019.

J, 2 we,
Lecwar—- ULL

“SUSAN P. WATTERS
United States District Judge
